Judgment, Supreme Court, New York County (Barbara R. Kapnick, J.), entered June 1, 2012, awarding plaintiff the total sum of $2,550,863.76, and bringing up for review an order, same court and Justice, entered on or about March 19, 2012, which granted plaintiff’s motion for summary judgment in lieu of complaint, unanimously affirmed, without costs. Order, same court and Justice, entered on or about January 29, 2013, which denied defendants’ motion to renew, unanimously affirmed, without costs.
The broad waivers in the note and guaranty are effective to bar defendants from asserting any claim or setoff “of any nature” (Red Tulip, LLC v Neiva, 44 AD3d 204, 209-210 [1st Dept 2007], lv denied 13 NY3d 709 [2009]). Here, where plaintiff had sole discretion as to whether to make any loans under the line of credit, and where the partially unfunded loan requests were made at a time when, under the loan documents, defendants were not permitted to make such requests, there is no basis for avoiding the waiver in the documents (see Bank Leumi Trust Co. of N.Y. v D’Evori Intl., 163 AD2d 26, 29-31 [1st Dept 1990]). Concur — Gonzalez, F.J., Sweeny, Richter, ManzanetDaniels and Clark, JJ.